DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "particularly for" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner further notes that claim recites “a cable reel” in line 1 and in line 2 of the claim, therefore, it is not clear if the applicant is referring them to the same cable reel or two different cable reels.  Appropriate correction is required. 
Claim 1 further recites “the frames comprising an axle stub, a rotary disc being movably fit to the axle stub” in line 2 of the claim.  It is not clear how do two frames comprise a single axle stub, and a rotary disc being movably fit to the axle stub or if the applicant referring to each of the two frames comprising an axle stub, a rotary disc being movably fit to the axle stub.  Appropriate correction is required. 
Claim 1 recites the limitation "the two rotary discs" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, “the cable reel that are provided” in line 2 of the claim should be --the cable reel that is provided--.  
Claim 2 further recites “two of said brake adjusting device” in line 3 of the claim.  First, it should be --two of said brake adjusting devices--, and second, it is not clear how many number of the brake adjusting devices in total the applicant is referring to or how many brake adjusting devices the applicant is considering.  Note the preamble recites a single “brake adjusting device.  Appropriate correction is required.       
Regarding claim 3, the claim recites “the frame” in line 2 of the claim.  It is not clear which of the two frames as recited in the parent claim 1 the applicant is referring.  Appropriate correction is required.   
Regarding claim 6, “the friction plates are each an individual element that is attached, in a fixed manner, to and combined with the second pad” in line 2 of the claim should be –each of the friction plates is an individual element that is attached, in a fixed manner, to and combined with the second pad.”   

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior arts fails to disclose a brake adjusting device of a cable reel comprising: a rotary knob, a first pad having a plurality pushing parts that are annularly arranged at intervals, the pushing parts being made in a raised form and descending from one end toward an opposite end to show a sloped configuration and coupled to the rotary knob, and a second pad having a plurality of first slope sections and a plurality of second slope sections that annularly arranged in sequence, wherein the pushing parts of the first pad and the first slope sections of the second pad are arranged to correspond to each other and a spacing zones of the first pad and the second slope sections of the second pad correspond to each other, so that the first pad and the second pad are set in tight engagement with each other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/MAHBUBUR RASHID/Examiner, Art Unit 3657